Upon consideration of the March 17 and March 31, 2015, letters from counsel for the petitioners and the respondents following order for argument is adopted. On Question 1 the time is allocated as follows: 30 minutes for one advocate on behalf of the petitioners, 15 minutes for the Solicitor General, and 45 minutes for one advocate on behalf of the respondents. On Question 2 the time is allocated as follows: 30 minutes for one advocate on behalf of the petitioners, and 30 minutes for one advocate on behalf of the respondents.